DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

 Allowable Subject Matter
Claims 1-6, 8-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular creating a first window of data from the parent data set, the first window spanning from a first data point to an end data point; calculating an average of the first window of data; comparing the average of the first window of data to a threshold value; shifting the first window if the average has not passed the threshold value and repeating the steps of calculating and comparing; creating a second window of data from the parent data set if the first window average has passed the threshold value, the second window being smaller than the first window and initially including the first data point of the first window and at least one data point 

With respect to claim 11, the prior art does not teach or render obvious the claimed combination, in particular calculating, for each pair of adjacent data points of the first data set, a first derivative between the adjacent data points; calculating a first tier average from the first data set, the first tier average being indicative of an average of the calculated first derivatives calculated between adjacent data points of the first data set; incrementing the first data set and repeating the calculating step if the first tier average is less than a threshold value, wherein when the first data set is incremented, an oldest data point is dropped from the first data set and a new data point is added to the first data set; calculating a second tier average if the first tier average is greater than the threshold value; determining that the process of tightening a clamped joint has been completed if the second tier average is greater than the threshold value; determining, if the second tier average is greater than the threshold value, a seating point of the clamped joint by interpolating between the second tier average and the first tier average; and ceasing the tightening of the clamped joint or applying an additional predetermined amount of tightening after confirming that the threshold value has been reached.
With respect to claim 18, the prior art does not teach or render obvious the claimed combination, in particular processing the parent data set to calculate first derivatives between adjacent pairs of data; averaging first derivatives within a first specified angle span to generate a first derivative average; determining a rate of change between the first derivative average associated with the current angle and a first derivative average associated with a previous angle to generate a second derivative of torque based on point-to-point slope between adjacent first derivative averages; averaging second derivatives within a second specified angle span associated with a current angle to generate a second derivative average; comparing the resulting second derivative average to a second derivative threshold value; determining that the process of finding a seating point of a clamped joint has been completed if the second derivative average is greater than the second derivative threshold value; determining, if the second derivative average is greater than the second derivative threshold value, a seating point by interpolating between the second derivative average and the first derivative average; and ceasing a tightening of the clamped joint or applying an additional predetermined amount of tightening after confirming that the threshold value has been reached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853